Citation Nr: 1225617	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active duty in the Army from November 1984 to April 1985 and from November 1990 to January 1992.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an April 2010 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the pendency of the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A prior November 2009 RO rating decision denied a claim for a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for post-traumatic stress disorder (PTSD), to include sleep problems, with a major depressive disorder and memory loss (rated 70 percent); a low back disability (rated 40 percent); mild incomplete paralysis of the right sciatic nerve (rated 10 percent); mild incomplete paralysis of the left sciatic nerve (rated 10 percent); irritable bowel syndrome (rated 10 percent); shortness of breath (rated 10 percent); and for pharyngitis (rated 0 percent).  The combined disability rating is 90 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

The case was previously remanded by the Board in April 2010, partly to obtain an opinion from a VA examiner as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities, and in particular his low back disability, either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

Pursuant to the April 2011 Board remand, the Veteran was afforded a VA spine examination in June 2010.  There is a notation that the Veteran's claims file was reviewed.  The examiner indicated that although the Veteran's range of motion was significantly restricted at the time of the examination, it should be noted that he had similarly restricted range of motion at the time of a VA examination in 1997, yet he had been able to be gainfully employed in the interim.  The examiner stated that the above-noted back disabilities limited the Veteran's ability to lift more than forty pounds unassisted and to perform repetitive bending, twisting, or forceful pushing.  The examiner reported that the Veteran's back disabilities would not interfere with his ability to perform sedentary or light work with lifting less than forty pounds and without repetitive bending.  The examiner commented that based upon a review of the claims file, the history as obtained by the Veteran, the current examination, and a review of magnetic resonance imaging (MRI) studies and X-rays, it was her opinion that the Veteran's low back disability did not render him unable to secure or follow a substantially gainful occupation.  

A May 2011 VA general medical examination report notes that the Veteran's claims file was reviewed.  As to diagnoses, the examiner indicated that the Veteran had lumbar degenerative disc disease with negative paralysis of the sciatic nerves, bilaterally, based upon electromyography studies and the current examination.  The examiner reported that the condition was stable, medically well controlled, with a normal examination noted, as well as with negative DeLuca criteria via three to four repetitions.  The examiner remarked that the condition did not and had not precluded physical or sedentary employment.  The examiner also diagnosed chronic lumbar strain that was stable, and medically well controlled, which did not and had not precluded physical or sedentary employment.  Lactose intolerance/irritable bowel syndrome and shortness of breath were also diagnosed at that time.  The examiner reported that both of the conditions were stable, medically well controlled and did not and had not precluded physical or sedentary employment.  The examiner further indicated that the Veteran's pharyngitis was resolved, and reported that the condition did not and had not precluded sedentary employment.  The examiner commented that none of the Veteran's non-psychiatric medical conditions, as detailed above, would preclude physical or sedentary employment based upon the current evaluation.  

A May 2011 VA psychiatric examination report indicates that the Veteran's claims file was reviewed.  The diagnosis was PTSD, chronic, severe, with associated depression.  The examiner commented that based on the information derived from the Veteran's clinical interview, a review of the records, and the administered psychometric tools, it was his clinical opinion that it was less likely as not that the Veteran's service-connected PTSD rendered him unemployable.  The examiner indicated that while the Veteran might not be totally unemployable as a result of the symptoms associated with his PTSD, there was significant occupational impairment.  The examiner reported that the Veteran's periodic, explosive episodes had caused a myriad of problems for him in previous work environments, and as those episodes persisted, they would most likely cause similar disruption in any future work environment.  The examiner stated that the Veteran's difficulty with concentration and memory had made it difficult for him in previous jobs as an electrician, which was his trade.  It was noted that the Veteran reported that his difficulty with concentration and memory had worsened, which would make the prospect of it being problematic in a future work environment more likely than not.  The examiner remarked that the Veteran's severe depression and suicidal ideation rendered him largely amotivational and it would be hard for him to muster the energy necessary to garner and sustain employment.  The examiner maintained that while it was his opinion that the Veteran was not totally unemployable as a result of his service-connected PTSD, it would be quite a challenge for him to navigate any work environment give the current severity of his symptoms.  

The Board observes that although the Veteran was afforded VA spine, psychiatric, and general medical examinations, none of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability.  The Board notes, therefore, that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds such an examination is necessary to adjudicate this appeal.  38 C.F.R. § 3.159 (2011).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since June 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since June 2007 should be obtained.  

2.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

